Citation Nr: 1130562	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  07-27 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder, also claimed as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a right knee disorder, claimed as secondary to a service-connected left knee disability.

3.  Entitlement to service connection for bilateral hip disorders, claimed as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from December 1972 to November 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran had a hearing before the Board in October 2009 and the transcript is of record.

The case was brought before the Board in January 2010, at which time the petition to reopen the claim of service connection for a low back disorder was reopened, and that claim, along with the bilateral hips and right knee claims, were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination. The requested development having been partially completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

Regrettably, despite the lengthy procedural history of this claim, the issue must once again be remanded because the RO did not follow the Board's prior Remand instructions.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

When the Board last remanded the claims it was mainly to reconcile the conflicting medical evidence in the claims folder with regard to the current diagnoses of the Veteran's right knee, bilateral hips and back and to ascertain whether any found diagnosis could be directly associated with the Veteran's military service (to include a 1970s injury) or be associated as caused or aggravated by the Veteran's service connected left knee disability.

At that time, the record contained at least one medical opinion dated in January 2008 by a VA staff physician opining that the Veteran's degenerative disease of the right knee and hip are the result of a service connected injury to the left knee in 1974.  In contrast, however, there was conflicting evidence as to whether the Veteran indeed had degenerative disease of the right knee and hip (or the left hip or low back).  

The Veteran was afforded a VA examination in March 2010 where the examiner confirmed the diagnosis of degenerative arthritis of the right knee, hips and low back, but found no evidence in the record of an in-service injury to the right knee, hips or back responsible for the current diagnoses.  The examiner further opined that "there is no medical evidence to suggest that an altered gait due to mild knee arthritis would cause degenerative arthritis in other joints or the spine."

The Board finds the March 2010 opinion inadequate.  The examiner did not address whether the Veteran's service-connected left knee disability aggravated or is aggravating the Veteran's right knee, bilateral hips or low back arthritis beyond the natural progression of the disease nor did the examiner address or otherwise reconcile his opinion with the January 2008 physician's opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Accordingly, the Board finds the March 2010 VA examination did not adequately satisfy the directives of the Board's remand and a remand is again necessary for corrective action.  See Stegall, 11 Vet. App. 268.

The RO should also take this opportunity to obtain recent VA outpatient treatment records from February 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records for treatment of his claimed disabilities from the VA Medical Center in Tampa, Florida from February 2010 to the present. All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available. 

2.  After obtaining the above records, to the extent available, ask the orthopedist who conducted the March 2010 VA examination to proffer an addendum to his opinion with regard to the Veteran's claimed conditions of right knee, bilateral hip and low back degenerative arthritis, claimed also as secondary to his service-connected left knee disability. Specifically, the examiner is asked to address the following:
* Whether any of the Veteran's right knee, bilateral hips, or low back disorder(s) are caused or aggravated by any incident of service, to include the 1974 injury; and 
* Whether any right knee, bilateral hips or low back disorder(s) found are caused by or aggravated by the Veteran's service-connected left knee disability. 

The claims folder and a copy of this decision must be reviewed by the examiner and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered, specifically the January 2008 VA Staff Physician's opinion. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  After completion of the above and any additional development deemed necessary, the RO should review the claims.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate SSOC and afforded the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010). 

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


